DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: controller (ECU) in claim 1, line of sight device in claim 2 and notification device (display device and audio output device) in claim 3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1-15 recite control  The claims recite driving support control,  control,  notification control, conformity control.  It is unclear what the control is in the claims (for example claims 2, 7, 9).  Please review all claims to be clear and consistent.

Claim 2 recites “sight line detection device.”  The specification does not provide sufficient description of structure for this element.

Although the claims do not use the term “means for” or “step for”, the claim limitations begin with a term followed by functional language (i.e., sight line detection device configured to") and the terms are not modified by sufficient structure or material for performing the claimed function. The specification states that the ECU, however, does not state if the units are separate hardware; and the terms are not art-recognized structures to perform the claimed functions. Accordingly, the limitation invokes 35 USC § 112, ¶ 6 (See Ex parte Rodriguez, 92 USPQ2d 1395, 1404-1406 (Bd. Pat. App. & Int. 2009)). Because the devices are required to perform  specific functions, they are special purpose computers, and the corresponding structures must be more than a mere reference to a general purpose computer, microprocessor, specialized computer, or an unidentified component of a computer system, software, logic, code or black box element. For the specific functions, the corresponding structures must include an algorithm that transforms the general purpose computer, and the algorithm must explain how the computer or components perform the claimed functions. There is no showing of how the component performs the claimed function. 

Claim 7 is unclear.  Please clarify the language.

	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Waite (US 2016/0049076 ) 
	Regarding Claim 1, Waite discloses a driving support device for a vehicle, the driving support device comprising: 
a front camera configured to acquire image data by capturing an image of a scene in front of the vehicle (Page 1, paragraph 0012, Figure 2, 202); and 
a controller configured to execute driving support control for supporting driving by a driver of the vehicle when the controller determines that a specific display object exists in front of the vehicle based on the acquired image data (Page 1, paragraph 0014, Figure 4, 404, - the portion/section/part of the device that performs the function), the driving support control being control executed depending on the specific display object (Page 2, paragraph 0029, Figure 4),
wherein the controller is configured 
to determine whether a conforming operation is executed by the driver (Page 2, paragraph 0029), the conforming operation being a driving operation that brings a traveling state of the vehicle closer to a state conforming to a display content of the specific display object (Page 2, paragraph 0027, 0029), and execute, as the driving support control, control having a higher support level indicating a degree of influence on the driver when the controller determines that the conforming operation is not being executed, as compared with a case where the controller determines that the conforming operation is executed (Page 2, paragraph 0028-0029, 0031, Page 1, paragraph 0015, Page 3, paragraph 0037, Figure 4, 410, 412, 414, 416, 418).  
Regarding Claim 2, Waite discloses all the limitations of Claim 1.  Waite discloses a sight line detection device configured to detect a direction of a sight line of the driver, wherein the controller is configured to: determine, based on the direction of the sight line of the driver detected by the sight line detection device, whether the driver visually recognizes the specific display object that is determined to exist (Page 1-2, paragraph 0019, the controller includes Figure 2, 214, the portion/section/part of the device that performs the function),); and execute, as the driving support control, the control having the higher support level when the controller determines that the driver is not visually recognizing the specific display object, as compared with a case where the controller determines that the driver visually recognizes the specific display object (Page 1-2, paragraph 0019, Page 2, paragraph 0028-0029, 0031, Page 1, paragraph 0015, Page 3, paragraph 0037).  
Regarding Claim 14 and 15, Waite discloses a driving support method for a vehicle, the driving support method comprising and a non-transitory storage medium storing instructions that are executable by one or more processors in a computer of a driving support device for a vehicle and that cause the one or more processors to perform steps comprising:
a step of determining whether a specific display object exists in front of the vehicle based on image data acquired by capturing an image of a scene in front of the vehicle (Page 2, paragraph 0014, Figure 4); 
a step of executing driving support control for supporting driving by a driver of the vehicle when the specific display object is determined to exist in front of the vehicle, the driving support control being control executed depending on the specific display object (Page 2, paragraph, 0029, Figure 4); and 
a step of determining whether a conforming operation is executed by the driver when the specific display object is determined to exist in front of the vehicle, the conforming operation being a driving operation that brings a traveling state of the vehicle closer to a state conforming to a display content of the specific display object (Page 2, paragraph 0027, 0029, Figure 4), wherein when the conforming operation is determined not to be executed, control having a higher support level indicating a degree of influence on the driver is executed as the driving support control in the step of executing the driving support control, as compared with a case where the conforming operation is determined to be executed (Page 2, paragraph 0028-0029, 0031, Page 1, paragraph 0015, Page 3, paragraph 0037, Figure 4, 412 414, 416, 418).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 7-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Waite in view of Oniwa et al (US 2019/0311207 and hereafter referred to as “Oniwa”).
Regarding Claim 3, Waite discloses all the limitations of Claim 2.  Waite discloses the driving support device further comprising a notification device configured to notify the driver of information about the specific display object (Page 2, paragraphs 0028-0029, Page 3, paragraph 0037), wherein the controller is configured to: execute at least one of notification control and conformity control as the driving support control when the controller determines that the driver is not visually recognizing the specific display object, the notification control being control in which the notification device notifies the driver that the specific display object is detected (Page 2, paragraphs 0028-0029, Page 3, paragraph 0037, Claim 8), and the conformity control being vehicle control for conforming to the display content of the specific display object (Page 2, paragraph 0027, Claim 8); and execute the notification control as the driving support control when the controller determines that the driver visually recognizes the specific display object (Page 1-2, paragraph 0019, Page 2, paragraph 0028-0029, 0031, Page 1, paragraph 0015, Page 3, paragraph 0037).  Waite discloses the conformity control being vehicle control for bringing the traveling state of the vehicle closer to the state conforming to the display content of the specific display object. Oniwa discloses wherein the controller is configured to: execute at least one of notification control and conformity control as the driving support control when the controller determines that the driver is not visually recognizing the specific display object, the notification control being control in which the notification device notifies the driver that the specific display object is detected, and the conformity control being vehicle control for bringing the traveling state of the vehicle closer to the state conforming to the display content of the specific display object (paragraph 0063, 0086, 0089, 0095).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Waite to include the missing limitation as taught by Oniwa in order to perform driving control that matches driving flow (paragraph 0005) as disclosed by Oniwa. 
Regarding Claim 7, Waite discloses all the limitations of Claim 1.  Waite is silent on the limitations.  Oniwa discloses wherein the controller is configured to execute, as the driving support control, the control having the higher support level when a number of times determined that the specific display object exists in a predetermined period in a past is lower than a predetermined number of times, as compared with a case where the number of times determined that the specific display object exists is equal to or higher than the predetermined number of times (paragraph 0086).   Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Waite to include the missing limitation as taught by Oniwa in order to perform driving control that matches driving flow (paragraph 0005) as disclosed by Oniwa.
Regarding Claim 8, Waite and Oniwa disclose all the limitations of Claim 7. Oniwa discloses the driving support device further comprising a notification device configured to notify the driver of information about the specific display object, wherein: the controller is configured to execute notification control and conformity control as the driving support control when the number of times determined that the specific display object exists is lower than the predetermined number of times and the conforming operation is not executed (paragraph 0086); the controller is configured to execute the notification control as the driving support control when the number of times determined that the specific display object exists is lower than the predetermined number of times and the conforming operation is executed by the driver (paragraph 0086); TSN202003453US00 TFN200491-US 41 the notification control is control in which the notification device notifies the driver that the specific display object is detected (paragraph 0063, 0086, 0095); and the conformity control is vehicle control for bringing the traveling state of the vehicle closer to the state conforming to the display content of the specific display object (paragraph 0063, 0086, 0095).  Same motivation as above.
Regarding Claim 10,  Waite and Oniwa disclose all the limitations of Claim 8.  Waite discloses wherein: the specific display object is a display object indicating a maximum speed (paragraph 0014, 0030); the conforming operation is an operation for reducing a speed of the vehicle (paragraph 0027).  Oniwa discloses the conformity control is control for reducing the speed of the vehicle (paragraph 0063, 0086, 0089, 0095). Same motivation as above. 

Claims 4-6 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Waite in view of Oniwa as applied to claim 3, further in view of Stankoulov (US 20180174485).
Regarding Claim 4, Waite and Oniwa disclose all the limitations of Claim 3.  Waite discloses the controller is configured to execute the notification control as the driving support control when the controller determines that a degree of discrepancy between the traveling state of the vehicle and the display content of the specific display object, and the driver visually recognizes the specific display object (Page 1-2, paragraph 0019, Page 2, paragraph 0027-0029, 0031, Page 1, paragraph 0015, Page 3, paragraph 0037).  The combination is silent on wherein: the controller is configured to execute the notification control as the driving support control when the controller determines that a degree of discrepancy between the traveling state of the vehicle and the display content of the specific display object is less than a first threshold value.  Stankoulov discloses wherein: the controller is configured to execute the notification control as the driving support control when the controller determines that a degree of discrepancy between the traveling state of the vehicle and the display content of the specific display object is less than a first threshold value(Paragraph 0281-0282, see also paragraph 0183 – the thresholds are the unsafe speed zones).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination to include the missing limitation as taught by Stankoulov in order to allow analysis of driving behaviors  to be able to warn over unsafe driving practices, driving hazards, and potential events (paragraph 0006-0007) as disclosed by Stankoulov.
Regarding Claim 5, Waite, Oniwa and Stankoulov disclose all the limitations of Claim 4.  Waite discloses wherein the controller is configured to: determine that the degree of the discrepancy and the driver visually recognizes the specific display object (Page 2, paragraph 0027-0029).   Stankoulov discloses the controller is configured to: determine that the degree of the discrepancy is less than the first threshold value and the driver visually recognizes the specific display object; determine whether the degree of the discrepancy is equal to or greater than a second threshold value and less than the first threshold value, the second threshold value being a value smaller than the first threshold value (Paragraph 0281-0282, see also paragraph 0183, i.e. more than 2 miles over less than critical  level curve); and execute the control having the higher support level as the driving support control when the degree of the discrepancy is equal to or greater than the second threshold value and less TSN202003453US00than the first threshold value, as compared with a case where the degree of the discrepancy is less than the second threshold value (Paragraph 0281-0282, see also paragraph 0183, i.e. more than 2 miles over less than critical  level curve).   Same motivation as above.
Regarding Claim 6, Waite, Oniwa and Stankoulov disclose all the limitations of Claim 4. Waite discloses wherein: the specific display object is a display object indicating a maximum speed (paragraph 0014, 0030); the conforming operation is an operation for reducing a speed of the vehicle (paragraph 0027, 0030, claim 8); and the conformity control is vehicle control for reducing the speed of the vehicle (paragraph 0063, 0086, 0095).  Stankoulov discloses the degree of the discrepancy is a magnitude of excess speed of the vehicle from the maximum speed indicated on the specific display object (paragraph 0281-0282). Same motivation as above. Oniwa discloses the conforming operation is an operation for reducing a speed of the vehicle (paragraph 0063, 0086, 0089, 0095); and the conformity control is vehicle control for reducing the speed of the vehicle (paragraph 0063, 0086, 0089, 0095), and the conformity control is vehicle control for reducing the speed of the vehicle (paragraph 0063, 0086, 0089, 0095). Same motivation as above.
Regarding Claim 11, Waite and Oniwa disclose all the limitations of Claim 7.  Waite discloses the driving support device further comprising a notification device configured to notify the driver of information about the specific display object (Page 1-2, paragraph 0019, Page 2, paragraph 0027-0029, 0031, Page 1, paragraph 0015, Page 3, paragraph 0037), the controller is configured to execute the notification control as the driving support control when the controller determines that a degree of discrepancy between the traveling state of the vehicle and the display content of the specific display object, and the notification control is control in which the notification device notifies the driver that the specific display object is detected (Page 1-2, paragraph 0019, Page 2, paragraph 0027-0029, 0031, Page 1, paragraph 0015, Page 3, paragraph 0037).  The combination is silent on wherein: the controller is configured to execute the notification control as the driving support control when the controller determines that a degree of discrepancy between the traveling state of the vehicle and the display content of the specific display object is less than a first threshold value.  Stankoulov discloses wherein: wherein the controller is configured to execute notification control as the driving support control when a degree of discrepancy between the traveling state of the vehicle and the display content of the specific display object is less than a first threshold value (Paragraph 0281-0282, see also paragraph 0183 – the thresholds are the unsafe speed zones).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination to include the missing limitation as taught by Stankoulov in order to allow analysis of driving behaviors  to be able to warn over unsafe driving practices, driving hazards, and potential events (paragraph 0006-0007) as disclosed by Stankoulov.
Regarding Claim 12, Waite and Oniwa disclose all the limitations of Claim 8.  
Waite discloses the controller is configured to execute the notification control as the driving support control when the controller determines that a degree of discrepancy between the traveling state of the vehicle and the display content of the specific display object, and the notification control is control in which the notification device notifies the driver that the specific display object is detected (Page 1-2, paragraph 0019, Page 2, paragraph 0027-0029, 0031, Page 1, paragraph 0015, Page 3, paragraph 0037).  The combination is silent on the remaining limitation. Stankoulov discloses wherein the controller is configured to execute the notification control as the driving support control when a degree of discrepancy between the traveling state of the vehicle and the display content of the specific display object is less than a first threshold value (Paragraph 0281-0282, see also paragraph 0183 – the thresholds are the unsafe speed zones).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination to include the missing limitation as taught by Stankoulov in order to allow analysis of driving behaviors  to be able to warn over unsafe driving practices, driving hazards, and potential events (paragraph 0006-0007) as disclosed by Stankoulov.
 Regarding Claim 13,  Waite and Oniwa disclose all the limitations of Claim 12.  Waite discloses wherein: the specific display object is a display object indicating a maximum speed (paragraph 0014, 0030); the conforming operation is an operation for reducing a speed of the vehicle (paragraph 0027).  Oniwa discloses the conformity control is control for reducing the speed of the vehicle (paragraph 0063, 0086, 0089, 0095). Same motivation as above. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Waite in view of Stankoulov.
Regarding Claim 9, Waite discloses all the limitations of Claim 2.  Waite discloses a notification device configured to notify the driver of information about the specific display object (Page 2, paragraph 0021, 0029), wherein: the controller is configured to execute notification control as the driving support control when a degree of discrepancy between the traveling state of the vehicle and the display content of the specific display object (Page 2, paragraph 0027-0031): and the notification control is control in which the notification device notifies the driver that the specific display object is detected (Page 1-2, paragraph 0019, Page 2, paragraph 0028-0029, 0031, Page 1, paragraph 0015, Page 3, paragraph 0037 ).  Waite is silent on execute the notification control as the driving support control when the controller determines that a degree of discrepancy between the traveling state of the vehicle and the display content of the specific display object is less than a first threshold value.  Stankoulov discloses wherein: the controller is configured to execute the notification control as the driving support control when the controller determines that a degree of discrepancy between the traveling state of the vehicle and the display content of the specific display object is less than a first threshold value and the notification control is control in which the notification device notifies the driver that the specific display object is detected (Paragraph 0281-0282, see also paragraph 0183 – the thresholds are the unsafe speed zones).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination to include the missing limitation as taught by Stankoulov in order to allow analysis of driving behaviors  to be able to warn over unsafe driving practices, driving hazards, and potential events (paragraph 0006-0007) as disclosed by Stankoulov.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZANA HOSSAIN whose telephone number is (571)272-5943. The examiner can normally be reached 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571-272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FARZANA HOSSAIN/Primary Examiner, Art Unit 2482                                                                                                                                                                                                        



September 24, 2022